Citation Nr: 9935627	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  93-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand 
tremor, secondary to service-connected residuals of a 
cerebral embolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1992 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, denying entitlement of 
the veteran to service connection for tremors of both hands, 
to include as secondary to service-connected disability.  An 
appeal of that determination ensued, but only as to the RO's 
denial of secondary service connection for a bilateral hand 
tremor.  The Board by action in October 1995 remanded the 
matter to the RO for further evidentiary development, prior 
to entry of a decision in September 1997, wherein the benefit 
sought was denied.  

An appeal followed to the United States Court of Veterans 
Appeals (renamed as of March 1, 1999, the United States Court 
of Appeals for Veterans Claims) [hereinafter, Court].  The 
Court in July 1998 issued an order, pursuant to a joint 
motion of the parties, vacating the Board's decision of 
September 1997 and remanding the matter to the Board for 
further adjudication.  The Board then remanded the case to 
the RO for additional development in October 1998, and upon 
the completion of that development and the return of the 
case, an opinion was sought by the Board from an independent 
medical expert as to issues raised by the instant appeal.  
The veteran's representative was thereafter provided a copy 
of the expert's opinion and an opportunity to offer further 
argument in support of the veteran's entitlement to the 
benefit in question.  Such was received by the Board in 
October 1999.


FINDING OF FACT

The evidence presented for and against the proposition that 
the veteran's bilateral hand tremor is secondary to his 
service-connected residuals of a cerebral embolus is in 
relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a 
bilateral hand tremor is proximately due to or the result of 
service-connected residuals of a cerebral embolus.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the claim presented to be well-
grounded under 38 U.S.C.A. § 5107(a), inasmuch as competent 
medical evidence of current disability involving a bilateral 
hand tremor and its nexus to service-connected disability is 
shown.  See Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  
As well, the Board is satisfied that the record has been 
developed to the extent feasible, and in view of the 
favorable action herein taken, the need for further 
discussion of the contentions advanced as to the RO's failure 
to comply with the Board's directives in its October 1998 
remand is obviated.  See also Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (1999).  See generally 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The primary question presented by the instant appeal is 
whether the veteran's bilateral hand tremor is shown by the 
evidence presented to be the result of service-connected 
disability.  Service connection has been established by prior 
RO action for valvular heart disease with mitral and aortic 
valve prostheses (previously characterized as rheumatic heart 
disease); left facial weakness, left upper extremity 
weakness, and left lower extremity weakness, as residuals of 
a cerebral embolus; left otitis externa; and multi-infarct 
dementia with memory loss. 

No tremor of either hand is shown by the evidence presented, 
inclusive of the veteran's service medical records, until 
1989.  Evidence on file shows that the veteran was discharged 
from military service because of physical disability, 
diagnosed as rheumatic valvulitis, inactive, with deformity 
of the valve, aortic stenosis, and mitral insufficiency.  In 
September 1969, his aortic valve was excised and replaced 
with a homograft aortic valve.  Episodes in which he 
experienced a sudden loss of consciousness followed in July 
1974 and February 1975, and during the course of the latter 
incident, some seizure activity was noted.  Due to 
progressive valvular disease and complications therefrom, 
surgery for replacement of the homograft valve with a Bjork-
Shiley prosthesis was required in January 1977, with 
replacement of the Bjork-Shiley valve being necessitated in 
July 1998.  

In September 1989, the veteran experienced a mild, right 
hemisphere cerebral embolus, due to the implanted prosthetic 
valve while vacationing in Europe.  A tremor of the left 
upper extremity was initially noted on an examination by a 
private neurologist in October 1989, when evaluation also 
disclosed a hint of slowness of the left upper extremity.  
Based on a referral from his treating cardiologist due to the 
development of progressive ataxia, the veteran was again seen 
by such neurologist in December 1990, when a diagnosis of a 
benign action tremor was rendered and treatment therefor with 
use of Mysoline was initiated.  VA examination in July 1990 
disclosed a tremor of the right hand.  A VA examination in 
January 1992 culminated in a diagnosis of an essential tremor 
of undetermined cause; evaluations in October 1992 resulted 
in diagnoses of a tremor of both hands, cause undetermined 
(general medical) and an essential tremor of both hands 
(neurological) at rest.  His treating neurologist in the 
years from 1992 to 1995 variously described the veteran's 
bilateral hand tremor as a benign essential and benign 
intention or action tremor.

Of record is a statement, dated in February 1993, from the 
veteran's treating cardiologist, who is a Diplomate of the 
American Board of Cardiovascular Disease.  Such physician 
noted that the veteran had developed a tremor following an 
incident in Europe in which he experienced numbness of the 
left upper extremity and associated speech difficulties.  It 
was the physician's professional opinion that the veteran's 
tremor was related to an embolus from the aortic valve 
replacement.  

Another statement furnished by the cardiac surgeon who 
performed the veteran's initial heart valve replacement in 
1969 is of record and such physician therein responds to the 
veteran's question of whether there existed any statistical 
data associating thrombi emboli to his heart valve prosthesis 
and associated neurological problems and/or transient 
ischemic attacks (TIAs).  The physician commented that, for 
purposes of his response to the veteran, neurological 
problems and TIAs were synonymous, and that there was 
overwhelming evidence that a thromboembolism can form in 
patients with a valve prosthesis and that the thromboembolism 
can cause neurologic dysfunction.  Such physician further 
noted that it was his opinion, from a great distance, and 
assuming that the veteran was without demonstrable disease in 
his carotid arteries (a private outpatient note in January 
1995 shows that carotid scans documented no significant 
carotid stenosis), that the veteran's neurologic problems 
were from his prosthesis, even though his prothrombin time 
remained well-controlled.

A VA neurological examination in January 1996 yielded various 
diagnoses including that of a "benign essential tremor, not 
service connected."  A VA cardiovascular examination in 
March 1996 resulted in a pertinent diagnosis of a probable 
essential tremor.  Pursuant to the joint motion granted by 
the Court in July 1998, such examinations were to be returned 
to the same examiners for issuance of a professional opinion 
as to the etiology of the veteran's and tremors, or if such 
examiners were unavailable, or further examinations were felt 
to be warranted, such examinations were to be performed and 
opinions as to etiology were to be rendered.  The sum total 
of what was received as a result of the Board's remand 
instructions was as follows, which the undersigned notes was 
accomplished by a separate provider in December 1998:  

C-file reviewed and BVA remand reviewed.  After 
review and discussion with the consultant, it is 
very unlikely that the tremor is related to his 
service connected disability.  This tremor is a 
benign intention tremor that come (sic) on 
without preceding neurological insult.

Noting the conflicting descriptions of the veteran's 
bilateral hand tremor and the difference of medical opinion 
as to its etiology, the Board in August 1999 solicited an 
opinion from an independent medical expert as to the etiology 
of the veteran's hand tremor.  Such opinion was received by 
the Board in September 1999, and it was therein found that an 
informed opinion could not be provided as the expert was 
unable to interpret the presented information by chart review 
alone.  Specifically cited were the lack of data regarding 
the veteran's family history of tremors and the absence of 
neuroimaging findings.  If present, such were noted to permit 
a better understanding of whether the original symptoms in 
1989 were representative of a cerebral infarction or a TIA 
and assist in determining the type and probable etiology of 
the veteran's tremor and any associated cerebellar 
dysfunction.

In weighing the evidence for and against the veteran's claim, 
the Board notes that while two treating physicians have cited 
the veteran's service-connected cerebral embolus as a cause 
for neurological dysfunction, including at least in part the 
veteran's bilateral hand tremor, two different physicians 
from VA have provided opinions tending to show the opposite.  
None of the opinions furnished is accompanied by a rationale 
that fully articulates the reasons for entry of any such 
opinion.  The particularly brief, if vague, replies of the VA 
physicians in 1996 and 1998 are totally unaccompanied by 
references in the record tending to support the assertions 
made, and the 1998 opinion is offered without the benefit of 
any physical examination or testing of the veteran.  Such 
opinions are found to be entitled to not more than limited 
probative weight.  By the same token, the opinion offered by 
the private cardiac surgeon in 1995 as to neurological 
dysfunction is overly broad and does not specifically 
reference the veteran's hand tremor.  While the veteran's 
board-certified cardiologist does clearly attribute the 
veteran's hand tremor to the aortic valve replacement and 
resulting embolus, further confirmation of such opinion is 
not furnished by the veteran's treating neurologist, as had 
been proffered.  This conflicting evidence is unfortunately 
not clarified by the other medical data on file, which set 
forth varying diagnoses as to the type of tremor involved and 
do not otherwise reach the ultimate question presented by 
this appeal as to its etiology.  

On balance, however, and in due consideration of the 
veteran's many consistent and credible statements within his 
competence, including sworn testimony at an RO hearing in 
August 1992, that his hand tremor originated at a time 
coincident with his September 1989 cerebral embolus, the 
Board finds that there is an approximate balance of the 
positive and negative evidence presented as to the 
relationship of the veteran's bilateral hand tremor to his 
service-connected residuals of a cerebral embolus.  
Accordingly, the Board, pursuant to 38 U.S.C.A. § 5107(b), is 
compelled to afford the veteran the benefit of the doubt as 
to such issue and grant the veteran's claim of entitlement to 
service connection on a secondary basis for a bilateral hand 
tremor.


ORDER

Service connection for a bilateral hand tremor, secondary to 
service-connected residuals of a cerebral embolus, is 
granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

